UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6155



JAMES L. JACK,

                                              Plaintiff - Appellant,

          versus


OFFICER FLOURNOY; OFFICER BROWN; OFFICER
LEVESQUE; LIEUTENANT WERLIN, Shift Supervisor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-00-824)


Submitted:   April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James L. Jack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       James L. Jack appeals the district court’s order dismissing

without   prejudice    his   complaint       alleging   violations    under    42

U.S.C.A. § 1983 (West Supp. 2001).                The court dismissed Jack’s

complaint based on his failure to allege sufficient facts regarding

the knowledge of named defendants in reference to a specific risk

to Jack’s safety while incarcerated.              Because Jack might proceed

with   this   action   by    amending       his   complaint   to   provide    the

information specified by the district court, the dismissal order is

not final and thus is not subject to appellate review.               See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).

       We therefore dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                     DISMISSED




                                        2